              Case 2:19-cv-01357-JAD-NJK Document 70 Filed 08/10/20 Page 1 of 1



 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3       Dwight Patent 10945 Mining, LLC,                   Case No. 2:19-cv-01357-JAD-NJK

 4              Plaintiff
         v.                                                  Order Adopting Report and
 5                                                        Recommendation, Denying Motions,
         City of North Las Vegas,                               and Dismissing Case
 6
                Defendant                                         [ECF Nos. 55, 68, 69]
 7

 8

 9             On July 24, 2020, Magistrate Judge Nancy J. Koppe entered a Report and

10 Recommendation to dismiss this action for lack of subject-matter jurisdiction and deny plaintiff

11 Dwight Patent 10945 Mining, LLC’s motion to amend. 1 The deadline for objections to that

12 recommendation passed without objection or any request to extend the deadline to file one.

13 “[N]o review is required of a magistrate judge’s report and recommendation unless objections

14 are filed.” 2

15             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

16 [ECF No. 69] is ADOPTED in full, and this action is dismissed for want of subject-matter

17 jurisdiction. And because this action is being dismissed on this basis, IT IS FURTHER

18 ORDERED that all pending motions [ECF Nos. 55, 68] are DENIED as moot. The Clerk of

19 Court is directed to CLOSE THIS CASE.

20                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
21                                                           Dated: August 10, 2020

22
     1
         ECF No. 69.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
